Breese, Justice, delivered the opinion of the Court: The only question presented by the record in this case is, as to the sufficiency of the judgment of the Circuit Court affirming the judgment of the justice of the peace. The amount of the judgment is not stated, and it is insisted the judgment is irregular, for want of certainty as to amount. The bond in the cause given by the appellant recites the judgment before the justice of the peace, as a judgment for $33.53 debt, and $8.08 costs. By reference to this, the recovery in the Circuit Court can be made certain, “ Id certum est, quod certum reddi potest.” The judgment is affirmed for $33.53, besides costs. Judgment affirmed.